Dissenting Opinion by
BELL, C.J.
in which HARRELL, J., joins.
Maryland Code (1984, 1996 Repl. Volume) § 15-805 of the State Government Article is captioned “Financial disclosure laws.” It is in Part I of Subtitle 8. Subtitle 8 addresses Local Government Provisions and included in Part I are provisions concerning Public Ethics Laws for Counties and Municipal Corporations. Section 15-805 provides, as relevant:
“(b) Except as provided in subsection (c) of this section, the financial disclosure provisions enacted by a county or municipal corporation under § 15-8031 of this subtitle shall be similar to the provisions of Subtitle 6 of this title, but shall be modified to the extent necessary to make the provisions relevant to the prevention of conflicts of interest in that jurisdiction.
“(c) (1) This subtitle does not compel the governing body of a county or municipal corporation to require a local official to file a financial disclosure statement except:
“(i) when the personal interest of the local official will present a potential conflict with the public interest in connection with an anticipated public action of the local official; and
*377“(ii) at least annually to report on gifts received by the local official.
“(2) The provisions shall require that a statement filed under paragraph (l)(i) of this subsection be filed sufficiently in advance of the action to provide adequate disclosure to the public.”
Subtitle 6 is captioned “Financial Disclosure.” That subtitle prescribes, inter alia, who must file financial disclosure statements, § 15-601, the contents of financial disclosure statements, § 15-607, and the filing requirements of financial disclosure statements. See §§ 15-602-15-605.
Section 15-605 governs candidates for elective office. As pertinent to the resolution of the issue before the Court, it provides:
“(a) In general. — Except as provided in subsection (b) of this section, a candidate who is required by § 15-601(a) of this subtitle to file a statement shall file the statement each year beginning with the year in which the candidate files a certificate of candidacy through the year of the election.
sjc ^ ❖
“(d) (1) The first statement required under this section shall be filed no later than the filing of the certificate of candidacy-
“(2) In the year of the election the statement shall be filed on or before the earlier of:
“(i) April 30; or
“(ii) the last day for the withdrawal of a candidacy under § 5-502 of the Election Law Article.
“(e) If a statement required by this section is overdue and is not filed within 20 days after the candidate receives from the election board written notice of the failure to file, the candidate is deemed to have withdrawn the candidacy.
“(f) (1) An election board may not accept a certificate of candidacy or certificate of nomination of a candidate covered by this section unless the candidate has filed a statement required by this section or § 15-602 of this subtitle.
*378“(2) An election board, within 30 days after receiving a statement, shall forward the statement to the Ethics Commission.”
Baltimore City enacted a financial disclosure law. Baltimore City Code, (2000 Repl.Vol.) Article 8, § 5.3. By way of comparison, its pertinent provisions read:
“(d) Election Year Filing — in general.
“(1) In the year of a mayoral election, on or before the last day that a candidate may file under State Code Article 33, § 5-703 [‘Nomination by petition’] or on or before the last day for the withdrawal of candidacy for nomination, each elected official and each candidate for an elective office specified in § 5-2 shall file a statement pursuant to this subtitle covering the calendar year immediately preceding the year in which the election is held.”
“(f) Election year filing — notice of requirements; effect of noncompliance.
At the time of the candidate’s filing of the candidate’s certificate of candidacy, the Election board shall issue written notice to the candidate of the candidate’s obligation to file the statement required by this subtitle, and, if the candidate fails to do so, the candidate shall be considered to have withdrawn his or her candidacy.”
The issue we must resolve is, as the majority characterizes it, “whether the City law is sufficiently similar,” Seipp v. Mayor & City Council of Baltimore, 377 Md. 362, 373, 833 A.2d 551, 558 (2003), to the State law. The primary rule of statutory construction dictates that, to discern legislative intent, we look to the express language of a statute and give that language its “plain and ordinary meaning”. Rite Aid Corp. v. Hagley, 374 Md. 665, 680, 824 A.2d 107, 116 (2003). See also Dyer v. Otis Warren Real Estate Co., 371 Md. 576, 581, 810 A.2d 938, 941 (2002); Chesapeake and Potomac Telephone Co. of Maryland v. Director of Finance for Mayor and City Council of Baltimore, 343 Md. 567, 578, 683 A.2d 512, 517 (1996) (“we begin our inquiry with the words of the *379statute and, ordinarily, when the words of the statute are clear and unambiguous, according to their commonly understood meaning, we end our inquiry there also”); Lewis v. State, 705 A.2d 1128, 1131, 348 Md. 648, 653 (1998). Furthermore, it is proper to examine a statute “in its entirety and not just as isolated, independent sections.” Waters v. Pleasant Manor, 361 Md. 82-104, 760 A.2d 663, 675 (2000). See also Outmezguine v. State, 335 Md. 20, 41, 641 A.2d 870, 881(1994). See also Williams v. State, 329 Md. 1, 15-16, 616 A.2d 1275 (1992).
To be sure, the City ordinance and § 15-605 are not, as the majority acknowledges, identical. While the State law requires the filing of the financial disclosure statement with the certificate of candidacy, the City ordinance permits the financial disclosure statement to be filed later, “on or before the last day for the withdrawal of candidacy for nomination.” The laws are, however, similar,2 as they are required to be by § 15-805(b).
Inherent in both are the same three substantive elements. First, both laws contemplate that a candidate will file a Certificate of Candidacy to be eligible to run in a relevant election. Second, both the ordinance and the § 15-605 require a candidate to file a Statement of Financial Disclosure prior to the election. Finally, both provide a deadline by which a candidate must file his or her Statement of Financial Disclosure in order to avoid withdrawal of his or her candidacy.
The deadline provisions for each statute intrinsically provide notice to candidates that they must file their financial disclosure statements by the stated deadlines or risk ineligibility for *380candidacy. Particularly, a candidate for state office is on notice that his financial disclosure statement is due at the same time he files his initial certificate of candidacy and a candidate for city office is on notice that he must file his financial disclosure statement by the last day allowable for withdrawal of candidacy. Essentially, therefore, the only difference in the notice requirements between the State law and the City law is timing: the former requires immediate filing and the latter provides more time for filing of the financial disclosure statement. Surely, the Maryland legislature did not intend, when it required similarity, rather than identity, between the state and local ethics laws, that a temporal variance would render the local laws dissimilar and thus, illegal.
The majority states that § 15-805 “conveys what the Legislature had in mind,” 377 Md. at 374, 833 A.2d at 558, emphasizing the exception permitting the local government to modify the provisions of Subtitle 6 to avoid conflicts of interest in the local jurisdiction. Id. I am not persuaded. Indeed, the majority approach disregards, and, in fact, drastically changes the clear and unambiguous language of § 15-805; the majority’s construction reads “similar” as “identical” unless there is a basis to modify the provision for the acceptable purpose of avoiding a conflict of interest. The Legislature knows how to require local governments to adopt the language of the State law without alteration and undoubtedly would have done so, had that been its intention. Moreover, Subtitle 6, as I have demonstrated, contains procedural provisions that are not easily, if at all, amenable to conflict analysis. Section 15-605 is one such provision. Under the majority’s approach, it and all other procedural provisions to which the Legislature mandated similarity, require local statutes to be identical to the corresponding state statutes unless they were modified “to make the provisions relevant to the prevention of conflicts of interest in that jurisdiction.”
A review of the relevant statutory authority makes it clear that the Legislature fully contemplated alterations such as the one the Baltimore City ordinance effected. The Maryland *381General Assembly vested the State Ethics Commission with the authority to administer and explain the provisions of, among others of the ethics statutes, § 15-805. See Maryland Code, (1984, 1999 Repl. Volume) § 15-205 of the State Government Article.3 Pursuant to its authority, the State Ethics Commission issued instructions detailing how counties and municipalities should craft their local legislation. See COMAR §§ 19A.04.01, .02, & .03 and Appendices A & B. As part of the regulatory scheme, the State Ethics Commission recognized that “...[t]he particular parameters of the provisions may be established by the respective counties and municipalities based on local circumstances and provisions viewed as necessary to prevent conflicts of interests in the locality.” COMAR 19A.04.02.01 (emphasis added). Further, the State Ethics Commission provided that “[t]he counties and municipalities may reflect in their local provisions any administrative mechanisms appropriately suited to the local government organization and authority”, COMAR 19A.04.03(a), and that “counties and municipalities have considerable flexibility in adapting the administration of the law to reflect local circumstances...” COMAR 19A.04.03(b). The aforementioned provisions make it clear that the Maryland Legislature recognized that each county and municipality might have local circumstances that would require it to tailor the State law to prevent conflicts of interest and to reflect local administrative concerns. Even the majority concedes that the Maryland statute contemplates that local governments will alter the Financial *382Disclosure requirement to “account for the local situation.” To be sure, as the majority notes, there is no evidence before us as to whether the Mayor and the Baltimore City Council tailored its financial disclosure ordinance to account for a local situation, as § 15-805 and the Ethics Regulations allow. What is telling, however, is that the State Ethics Commission, which, as indicated, is charged by the Legislature with administering and explaining all aspects regarding local enactments of the ethics laws, determined that Article 8, § 5.3 of the City financial disclosure ordinance was “substantially similar” to § 15-605 of the State law and, thus, legally sufficient.
Contrary to the majority’s holding, the express language of § 15-805 requires that the Baltimore City ordinance be similar to, not the same as, the state law. I dissent.

. Captioned, "Public Ethics Laws required,” Maryland Code (1984, 1996 Repl.Vol.) § 15-803 of the State Government Article provides: "Each county and each municipal corporation shall enact provisions to govern the public ethics of local officials relating to:
"(1) conflicts of interest;
"(2) financial disclosure; and
"(3) lobbying.”


. The majority asserts, "The fact is that, in not requiring the initial statement to be filed with the certificate of candidacy, the City law is substantially dissimilar to the State law, and, in this instance, Mr. Seipp may have been prejudiced by the difference.” Seipp v. Mayor & City Council of Baltimore, 377 Md. 362, 375, 833 A.2d 551, 559 (2003). Thus, the majority apparently agrees that the laws are similar; otherwise, it would not have been necessary for it to use the modifier "substantially.”


. Maryland Code, (1984, 1999 Repl. Volume) § 15-205 of the State Government Article provides:
"(a) In general.-The Ethics Commission shall:
"(1) except as otherwise expressly provided in this title, administer the provisions of this title;
"(2) prescribe and provide forms for each document required by this title;
"(6) publish and make available to persons subject to this title, and to the public, information that explains the provisions of this title, the duties imposed by it, and the means for enforcing it”
§ 15-205 Md.Code, (1984, 1999 Repl. Volume) of the State Govt. Article.